--------------------------------------------------------------------------------

EXHIBIT 10.2
 
$3,000,000
June 14, 2013



ADD-ON TERM NOTE
 
FOR VALUE RECEIVED, each of the undersigned, Primo Water Corporation, a Delaware
corporation, Primo Products, LLC, a North Carolina limited liability company,
Primo Direct, LLC, a North Carolina limited liability company, Primo Refill,
LLC, a North Carolina limited liability company, and Primo Ice, LLC, a North
Carolina limited liability company  (collectively, the “Maker”), hereby, jointly
and severally, promises to pay to Comvest Capital II, L.P., a Delaware limited
partnership (“Comvest”), or its registered assigns (hereinafter, collectively
with Comvest, the “Payee”), the sum of Three Million ($3,000,000) Dollars (the
“Principal”), with interest thereon, on the terms and conditions set forth
herein and in the Credit and Security Agreement dated as of April 30, 2012 by
and among the Maker and Comvest (as the same may be amended, modified,
supplemented and/or restated from time to time, the “Credit Agreement”).  Terms
defined in the Credit Agreement and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
Payments of principal of, interest on and any other amounts with respect to this
Term Note (this “Note”) are to be made in lawful money of the United States of
America.
 
1.    Payments.
 
(a) Interest.  This Note shall bear interest (“Interest”) on Principal amounts
outstanding from time to time from the date hereof at a per annum interest rate
equal to twelve and one-half percent (12.5%).
 
(b)  Computation and Payment of Interest.  All Interest shall be computed on the
daily unpaid Principal balance of this Note based on a three hundred sixty (360)
day year.  Accrued Interest hereunder shall be payable monthly in arrears on or
before the fifth day of each calendar month commencing on July 5, 2013. All
Interest shall be paid in cash.
 
(c)  Default Rate.  Following the occurrence and during the continuation of any
Event of Default, (i) the outstanding Principal balance of this Note and all
other Obligations shall bear Interest at the applicable rate as set forth in
clause (a) above plus five percent (5%) per annum (the “Default Rate”) to be
paid in cash.
 
(d)  Maturity.  The outstanding balance of this Note shall be due and payable in
a single installment on or before April 30, 2016, in an amount equal to the
entire outstanding Principal balance of this Note and all accrued and unpaid
Interest.
 
2.    Prepayment.
 
(a)    Optional Prepayment of Principal.  Subject to the terms of the Credit
Agreement, including, without limitation, Section 2.2(b) of the Credit
Agreement, all or any portion of the unpaid Principal balance of this Note,
together with all accrued and unpaid Interest on the Principal amount being
prepaid, may at the Maker's option be prepaid in whole or in part, at any time
or from time to time, upon five (5) Business Days' prior written notice to the
Payee.
 

--------------------------------------------------------------------------------

(b)    Mandatory Prepayments of Principal.  The Principal balance of this Note,
and all accrued and unpaid Interest hereunder, may be required to be prepaid
during the existence of any Event of Default.  In addition, all or a portion of
the Principal balance of this Note shall be required to be prepaid as and to the
extent provided in Section 2.5 of the Credit Agreement.  Any prepayment made
pursuant to this clause (b) shall be subject to the terms of the Credit
Agreement, including, without limitation, Section 2.2(b) of the Credit Agreement
 
(c)    Application of Prepayments.  Any and all prepayments hereunder shall be
applied in accordance with Section 2.8 of the Credit Agreement.
 
3.    Events of Default.  The existence of an Event of Default shall constitute
a default under this Note and shall entitle the Payee to accelerate the entire
indebtedness hereunder and take such other action as may be provided for in the
Credit Agreement and/or in any and all Other Documents, or as may be provided
under the law.
 
4.    Assignment.  This Note shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the parties
hereto, provided that the Maker may not assign any of its rights or obligations
hereunder without the prior written consent of the Payee.
 
5.    Waiver and Amendment.  No waiver of a right in any instance shall
constitute a continuing waiver of successive rights, and any one waiver shall
govern only the particular matters waived.  Neither any provision of this Note
nor any performance hereunder may be amended or waived except pursuant to an
agreement in writing signed by the Maker and the Payee.  Except as otherwise
expressly provided in this Note, the Maker hereby waives, to the extent not
prohibited by applicable law, diligence, demand, presentment for payment,
protest, dishonor, nonpayment, default, notice of any and all of the foregoing,
and any other notice or action otherwise required to be given or taken under all
applicable laws in connection with the delivery, acceptance, performance,
default, enforcement or collection of this Note, and expressly agrees that this
Note, or any payment hereunder, may be extended, modified or subordinated (by
forbearance or otherwise) from time to time, without in any way affecting the
liability of the Maker.  The Maker further waives, to the extent not prohibited
by applicable law, the benefit of any exemption under the homestead exemption
laws, if any, or any other exemption, appraisal or insolvency laws, and consents
that the Payee may release or surrender, exchange or substitute any personal
property or other collateral security now held or which may hereafter be held as
security for the payment of this Note.
 
6.    GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
-2-

--------------------------------------------------------------------------------



7.    CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.  THE MAKER HEREBY CONSENTS
TO THE JURISDICTION OF ALL COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AS WELL AS TO THE
JURISDICTION OF ALL COURTS FROM WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS,
FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR WITH
RESPECT TO THIS NOTE, ANY OTHER AGREEMENTS, INSTRUMENTS, CERTIFICATES OR OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR ANY OF THE MAKER'S OBLIGATIONS
HEREUNDER OR THEREUNDER.  THE MAKER HEREBY WAIVES THE RIGHT TO INTERPOSE ANY
COUNTERCLAIMS (OTHER THAN COMPULSORY COUNTERCLAIMS) IN ANY ACTION BROUGHT BY THE
PAYEE HEREUNDER OR IN RESPECT OF ANY OTHER DOCUMENT, PROVIDED THAT THIS WAIVER
SHALL NOT PRECLUDE THE MAKER FROM PURSUING ANY SUCH CLAIMS BY MEANS OF SEPARATE
PROCEEDINGS.  THE MAKER HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS WHICH IT
MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND ALSO WAIVES TRIAL BY JURY IN ANY
SUCH SUIT, ACTION OR PROCEEDING.  THE MAKER MAY FILE A COPY OF THIS AGREEMENT AS
EVIDENCE OF THE FOREGOING WAIVER OF RIGHT TO JURY TRIAL.
 
8.    Usury Savings Clause.  Section 2.7 of the Credit Agreement is hereby
incorporated into this Note by this reference.
 
9.    Collection Costs.  In the event that the Payee shall place this Note in
the hands of an attorney for collection during the continuance of any Event of
Default, the Maker shall further be liable to the Payee for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys' fees) which
may be incurred by the Payee in enforcing this Note, all of which costs and
expenses shall be obligations under and part of this Note; and the Payee may
take judgment for all such amounts in addition to all other sums due hereunder.
-3-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.
 
PRIMO WATER CORPORATION
 
 
By:
 /s/ Mark Castaneda
 
Name:
Mark Castaneda          
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO PRODUCTS, LLC
 
 
By:
  /s/ Mark Castaneda
 
Name:
Mark Castaneda     
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO DIRECT, LLC
 
 
 
 
By:
 /s/ Mark Castaneda
 
Name:
Mark Castaneda          
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO REFILL, LLC
 
 
By:
 /s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer
 
 
 
 
PRIMO ICE, LLC
 
 
By:
 /s/ Mark Castaneda
 
Name:
Mark Castaneda
 
Title:
Chief Financial Officer

 
 

--------------------------------------------------------------------------------